DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology such “comprises”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  “the method” in line 1 should read “the image decoding method”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the acronym “MVD” in line 6 should be spelled out first before use.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “the method” in line 1 should read “the image encoding method”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the acronym “MVD” in line 5 should be spelled out first before use.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the acronym “MVD” in line 6 should be spelled out first before use.  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0195948 A1 (“Li”).
Regarding claim 1, Li discloses an image decoding method (e.g. see at least decoding process in Fig. 17) performed by a decoding apparatus (e.g. see at least decoder in Fig. 7), the method comprising: receiving a bitstream including prediction information of a current block (e.g. see at least receiving a coded video bitstream including signaling information for a current block in S1700 in Fig. 17, e.g. see at least paragraph [0170]); constructing a merge candidate list for the current block (e.g. see constructed merge candidate list, e.g. see at least paragraph [0133]); deriving motion information of the current block (e.g. see at least merge candidate selected from the merge candidate list can be used to provide a starting point at a reference picture. A motion vector of the current block can be expressed with the starting point, e.g. see at least paragraph [0132]) based on a merge candidate indicated by a candidate flag of the current block in the merge candidate list (e.g. see at least base candidate index, e.g. see at least paragraph [0134]); deriving an MVD of the current block (e.g. see at least motion offset including a motion magnitude and a motion direction with respect to the starting point, e.g. see at least paragraph [0132]) based on whether integer sample precision or fractional sample precision is used for the motion information (e.g. see pixel distances from ¼-pel to 32-pel as shown in Table 3 used to provide motion magnitude, e.g. see at least paragraph [0135]), and on MVD information for the current block (e.g. see distance index and direction index, e.g. see at least paragraphs [0135]-[0136]); deriving modified motion information of the current block based on the motion information and the MVD (e.g. see motion vector of the current block from the selected merge candidate provided as starting point is modified using motion offset including motion magnitude and motion direction, e.g. see at least paragraph [0132]); and performing prediction on the current block based on the modified motion information (e.g. see motion 
Regarding claim 2, Li further discloses wherein the MVD information includes an MVD distance index and an MVD direction index for the MVD (e.g. see distance index and direction index, e.g. see at least paragraphs [0135]-[0136]).   
	Regarding claims 8-9, 15, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-7, 10-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US 2021/0203945 A1 (“Liu”).
Regarding claim 3, Li discloses wherein the deriving the MVD of the current block comprises: deriving an MVD distance indicated by a value of the MVD distance index from a table for the MVD distance (e.g. see Table 3, e.g. see at least paragraphs [0135]-[0136]); deriving an MVD direction indicated by a value of the MVD direction index from a table for the MVD direction (e.g. see Table 4, e.g. see at least paragraphs [0135]-[0136]); 56Attorney Docket No.: 21613-0500001 Client Ref.: BPP2019-0357US; 19ASL544PCO US01deriving an MVD offset of the current block based on the MVD distance, the MVD direction (e.g. see at least motion offset including a motion magnitude (from distance index) and a motion direction (from direction index) with respect to the starting point, e.g. see at least 
Although Li discloses the integer sample precision or the fractional sample precision is used for the motion information, it is noted Li differs from the present invention in that it fails to particularly disclose deriving a shift value. Liu however, teaches deriving a shift value based on whether the integer sample precision or the fractional sample precision is used for the motion information (e.g. see at least how to shift the distance values signaled, e.g. see at least paragraphs [0226]-[0228]; also see at least Table 7-x, paragraph [0356]); deriving an MVD offset based on the shift value (e.g. see at least how to shift the distance values signaled, e.g. see at least paragraphs [0226]-[0228]; also see at least Table 7-x, paragraph [0356]; thus, the MVD offset as disclosed by Li will be based on the shift value as taught by Liu when Li is modified by Liu). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Li and Liu before him/her, to modify the method  and apparatus for signaling of multi-hypothesis for skip and merge mode and signaling of distance offset table in merge with motion vector difference of Li with Liu in order to improve coding efficiency of current coding tools related to ultimate motion vector expression. 
Regarding claim 4, although Li discloses wherein the MVD offset is derived based on MmvdDistance and MmvdSign (e.g. see at least motion offset including a motion magnitude (see distance in Table 3) and a motion direction (see sign in Table 4 ) with respect to the starting point, e.g. see at least paragraph [0132]), it is noted Li differs from the present invention in that it fails to particularly disclose derived based on MmvdDistancePrecisionShift, as in: wherein the MVD offset is derived based on an equation below, 
    PNG
    media_image1.png
    60
    663
    media_image1.png
    Greyscale
where MmvdOffset[x0][y0][0] represents an x component of the MVD offset, MmvdOffset[x0][y0][1] represents a y component of the MVD offset, MmvdDistance[x0][y0] represents the MVD distance, MmvdDistancePrecisionShift represents the shift value, MmvdSign[x0][y0][0] represents an x component of the MVD direction, and MmvdSign[x0][y0][1] represents a y component of the MVD direction.  Liu 
Regarding claim 6, although Li discloses the table for the MVD distance, it is noted Li differs from the present invention in that it fails to particularly disclose wherein the table for the MVD distance comprises 57Attorney Docket No.: 21613-0500001 Client Ref.: BPP2019-0357US; 19ASL544PCO USOl 
    PNG
    media_image2.png
    195
    481
    media_image2.png
    Greyscale
where mmvd_distance_idx[x0][y0] represents the MVD distance index, and MmvdDistance[x0][y0] represents the MVD distance.  
Liu however, teaches wherein the table for the MVD distance comprises 57Attorney Docket No.: 21613-0500001 Client Ref.: BPP2019-0357US; 19ASL544PCO USOl 
    PNG
    media_image2.png
    195
    481
    media_image2.png
    Greyscale
 where mmvd_distance_idx[x0][y0] represents the MVD distance index, and MmvdDistance[x0][y0] represents the MVD distance (e.g. see at least Table 7-7, e.g. see at least paragraph [0347]).  The motivation above in the rejection of claim 3 applies here. 

    PNG
    media_image3.png
    102
    604
    media_image3.png
    Greyscale
where mmvddirectionidx[x0][y0] represents the MVD direction index, MmvdSign[x0][y0][0] represents an x component of the MVD direction, and MmvdSign[x0][y0][1] represents a y component of the MVD direction (e.g. see Table 5, e.g. see at least paragraph [0123]).  
	Regarding claims 10-11, 13-14, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lai et al., US 20210306659 A1, discloses Method And Apparatus Of Merge With Motion Vector Difference For Video Coding
Liu et al., US 20210152845 A1, discloses CONSTRUCTION OF MERGE WITH MOTION VECTOR DIFFERENCE CANDIDATES
Chen et al., US 10944983 B2, discloses Method Of Motion Information Coding
Li et al., US 20200154101 A1, discloses METHOD AND APPARATUS FOR VIDEO CODING
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485